724 S.E.2d 67 (2012)
STATE
v.
Jerry Lament LINDSEY.
No. 124P12-1.
Supreme Court of North Carolina.
March 23, 2012.
James N. Freeman, Elkin, for Lindsey, Jerry Lament.
Kimberly N. Callahan, Assistant Attorney General, for State of North Carolina.
James C. Gaither, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 23rd of March 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 23rd of March 2012."